339 So. 2d 601 (1976)
In re Walter Lee CHILDERS, Jr.
v.
STATE.
Ex parte Walter Lee Childers, Jr.
SC 2110.
Supreme Court of Alabama.
November 24, 1976.
J. Mark White, Birmingham, for petitioner.
None for the State.
JONES, Justice.
Petition of Walter Lee Childers, Jr. for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Childers, Jr. v. State, Ala.Cr.App., 339 So. 2d 597.
WRIT DENIED.
HEFLIN, C.J., and BLOODWORTH, ALMON and EMBRY, JJ., concur.